Exhibit 10.6





 


 




 
XA, INC.
 
SECURITIES PURCHASE AGREEMENT
 
As of December 21, 2007
 


 

--------------------------------------------------------------------------------



THIS SECURITIES PURCHASE AGREEMENT, dated as of this 21st day of December 2007
(this “Agreement”), between XA, INC., a Nevada corporation (the “Company”), and
Vision Opportunity Master Fund, Ltd. (the “Purchaser”).
 
W I T N E S S E T H:
 
WHEREAS, the Company has previously entered into Securities Purchase Agreements
on August 8, 2006, September 26, 2006 and October 23, 2006 (the “Prior Closing”
and the “Prior Purchase Agreements”), whereby it sold an aggregate of $2,700,000
in 11% Senior Secured Convertible Promissory Notes (the “Prior Notes”) and
392,500 warrants to purchase shares of its common stock at an exercise price of
$1.10 per share and 433,333 warrants to purchase shares of its common stock at
an exercise price of $0.30 per share (collectively the “Prior Warrants”), to six
entities (including the Purchaser) and two individuals (the “Prior Purchasers”)
which Prior Notes were secured by Security Agreements (the “Prior Security
Agreements”);
 
WHEREAS, the Company has previously entered into Securities Purchase Agreements
on June 11, 2007, June 22, 2007, and June 29, 2007 (the “Follow On Closing” and
the “Follow On Purchase Agreements”), whereby it sold an aggregate of $450,000
in 11% Senior Secured Convertible Promissory Notes (the “Follow On Notes”) and
450,000 warrants to purchase shares of its common stock at an exercise price of
$0.30 per share (the “Follow OnWarrants”), to six entities (including the
Purchaser) and two individuals (the “Follow On Purchasers”) which Follow On
Notes were secured by Security Agreements (the “Follow OnSecurity
Agreements”).  The shares of common stock which the Prior Notes and the Follow
On Notes were convertible into and the shares of common stock which the Prior
Warrants and Follow On Warrants were convertible into and an aggregate of
1,000,000 additional warrants previously issued exercisable at $0.30 per share
(collectively the “Prior Underlying Shares”), were granted registration rights
pursuant to Registration Rights Agreements (the “Prior Registration
Agreements”);
 
WHEREAS, the Company desires to issue to the Purchaser, and the Purchaser
desires to purchase from the Company, the additional Securities (as such term is
defined below) as set forth below (the “Offering”); and
 
WHEREAS, certain capitalized terms used in this Agreement are defined in Section
9.1 hereof;
 
NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements hereinafter contained, and for good and valuable consideration the
receipt and adequacy of which are hereby acknowledged, the parties hereto hereby
agree as follows:
 
2

--------------------------------------------------------------------------------


1.      Sale and Purchase of Securities.
 
1.1                      Sale and Purchase of Securities.  Subject to the terms
and conditions of this Agreement, on the Closing Date (as defined in Section 3.1
hereof), the Company shall issue, sell and deliver to the Purchaser, and the
Purchaser shall purchase from the Company for the Purchase Price (as defined in
Section 2.1 hereof) (i) 11% Senior Subordinated Secured Convertible Promissory
Notes in the aggregate principal amount of $200,000 on or about the date of this
Agreement, which are part of a sale of an aggregate of up to $600,000 in 11%
Senior Subordinated Convertible Promissory Notes by the Company (collectively
the “Notes”) and warrants to purchase Two Hundred Thousand (200,000) shares
(subject to adjustment as described therein), of the Company’s common stock, par
value $0.001 per share (the “Common Stock”) at an exercise price of $0.30 per
share (subject to adjustment as described therein), of the Company’s Common
Stock (each a “Warrant” and collectively the “Warrants”). The Notes and Warrants
shall hereinafter sometimes be collectively referred to as the “Securities.” The
names, addresses and principal amount of Notes purchased and Warrants received
by the Purchaser shall be set forth on Schedule 1.1 hereto.
 
2.      Purchase Price.
 
2.1                      Purchase Price.  (i)  The aggregate purchase price of
the Securities to be purchased pursuant to Section 1.1 shall be $200,000 (the
“Purchase Price”).
 
2.2                      Payment of the Purchase Price.  At the Closing (as
defined in Section 3.1 hereof), the Purchaser shall pay the Purchase Price by
wire transfer of immediately available funds or by such other method as may be
reasonably acceptable to the Company and the Purchaser, to such account of the
Company as shall have been designated in advance to the Purchaser by the
Company.
 
3.      Closing.
 
3.1                      Closing Date.  The closing of the sale and purchase of
the Securities (the “Closing”) shall take place on December 21, 2007, or at such
other time, date or place as the parties hereto may mutually agree; provided,
that all conditions to the Closing set forth in this Agreement have been
satisfied or waived by such date.  The date on which the Closing is held is
referred to in this Agreement as the “Closing Date.” At the Closing (i) the
Company shall deliver, or cause to be delivered, the Notes, each executed by the
Company and (ii) the documents referred to in Section 8 hereof.
 
3.2                      Mastodon Warrants. The Company shall issue Mastodon
Ventures, Inc. an aggregate of 350,000 warrants to purchase shares of the
Company’s common stock at an exercise price of $0.30 per share, in connection
with the Closing (the “Mastodon Warrants”).  The Company has previously issued
1,000,000 warrants to Mastodon Ventures, Inc., which warrants have an exercise
price of $0.30 per share.  Additionally, the Company has learned that a portion
of such Warrants have been assigned to various parties by Mastodon.


3

--------------------------------------------------------------------------------


3.3           PriorWarrants and Follow On Warrants Amendments.  The expiration
date of the Prior Warrants and the Follow On Warrants will automatically be
amended to the date five years from the date of the Closing Date.


3.4           Management Shares and Warrants.  The Company, and the Company’s
Chief Executive Officer, Joseph Wagner (“Wagner”), agree that a condition to the
Closing is that Wagner put all of the shares of the Company’s common stock, and
all warrants to purchase shares of the Company’s common stock which he
beneficially owns (the “Wagner Securities”) into a lock-bock, and that Wagner
shall not be able to sell any of the Wagner Securities until the earlier of (a)
the date the Notes are repaid in full; (b) the date all of the Underlying Shares
have been registered with the Securities and Exchange Commission; or (c) the
date such Underlying Shares can be sold without restriction pursuant to Rule
144, or otherwise.   The Company will inform the Company’s transfer agent by
letter, of the placement of the Wagner Securities in the lock-box and the
restrictions thereon after the parties entry into this Agreement.


3.5           Amendment to Follow On Warrants.  The Company and the Purchaser
agree that Section 16 of the Follow On Warrants shall be amended to provide for
the Purchaser to be able to provide the Company five (5) days prior written
notice of their intent to hold more than 9.9% of the Company’s common stock in
connection with such Waiver Notice, as defined in the Follow On Warrants.


4.      Representations and Warranties of the Company. The Company hereby
represents, covenants and warrants as of the date hereof and as of the Closing
Date to the Purchaser, acknowledging that the Purchaser is relying upon the
accuracy and completeness of the representations and warranties set forth herein
to, among other things, ensure that registration under Section 5 of the
Securities Act is not required in connection with the sale of the Securities
hereby, as follows:
 
4.1            Organization and Good Standing; Capitalization.
 
(a)           The Company (and each Subsidiary) is duly organized, validly
existing and in good standing under the laws of the state of Nevada and has the
corporate power and authority to own, lease and operate its properties and
assets and to carry on its business as now conducted and as it is proposed to be
conducted.  The Company is in good standing under the laws of each jurisdiction
in which the conduct of its business or the ownership of its properties or
assets requires such qualification or authorization.
 
(b)           All the outstanding shares of capital stock of the Company have
been duly authorized, and are validly issued, fully paid and
non-assessable.  Except as disclosed on Schedule 4.1(b) (i) there is no option,
warrant, call, right, commitment or other agreement of any character to which
the Company is a party, (ii) there are no securities of the Company outstanding
which upon conversion or exchange, and (iii) there are no share appreciation
rights, or other similar rights based on securities of the Company which, in the
case of clause (i), (ii) or (iii), would require the issuance, sale or transfer
of any additional shares of capital stock or other equity securities of the
Company or other securities convertible into, exchangeable for or evidencing the
right to subscribe for or purchase share capital or other equity securities of
the Company.  Other than as contemplated by this Agreement or Transaction
Documents (as defined in Section 4.2), the Company is not a party to, nor is it
aware of, any voting trust or other voting, stockholders or similar agreement
with respect to any of the securities of the Company or of any agreement
relating to the issuance, sale, redemption, transfer or other disposition of the
shares of capital stock on other securities of the Company.
 

4

--------------------------------------------------------------------------------



4.2                      Authorization of Agreement; Enforceability. The Company
has all requisite corporate power and authority to execute and deliver this
Agreement and each other agreement, document, instrument and certificate,
including, but not limited to, Waiver Agreements, the Bank Consent, the Notes,
Warrants, Registration Rights Agreement and Security Agreement, to be executed
by the Company in connection with the consummation of the transactions
contemplated by this Agreement (collectively, the “Transaction Documents”), and
to perform fully its obligations hereunder and thereunder.  The execution,
delivery and performance by the Company of this Agreement and the Transaction
Documents have been duly authorized by all necessary corporate action on the
part of the Company and its stockholders.  This Agreement and each of the
Transaction Documents have been duly and validly executed and delivered by the
Company and, assuming the due authorization, execution and delivery thereof by
the Purchaser, this Agreement and each of the Transaction Documents constitutes
the legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with its respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).
 
4.3           No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated thereby, do not and will not (i) conflict with or
violate any provision of the Company’s and/or any Subsidiary’s Articles of
Incorporation or by-laws and any and all amendments thereto (collectively, the
“Internal Documents”), (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing a Company or Subsidiary debt or
otherwise), or other understanding to which the Company or any Subsidiary is a
party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations), or by which any
property or asset of the Company or a Subsidiary is bound or affected.
 
4.4                      Subsidiaries, Joint Ventures, Partnerships, Etc.
 
(a)           As of the Closing (i) The Experiential Agency, Inc., (ii) XA
Scenes, Inc., (iii) XA Interactive, Inc., and (iv) Fiori XA, Inc. (collectively
the “Subsidiaries”) are the only subsidiaries of the Company.  Each Subsidiary
is wholly owned by the Company, is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation with corporate
power and corporate authority under such laws to own, lease and operate its
properties and conduct its business as currently conducted; and is in good
standing (if applicable) in each other jurisdiction in which it owns or leases
property of a nature, or transacts business of a type, that would make such
qualification necessary other than such qualifications which the failure to have
would not reasonably be expected to have a Material Adverse Effect.
 

5

--------------------------------------------------------------------------------



(b)           Neither the Company nor its Subsidiaries is a party to any joint
venture, partnership or similar arrangement or agreement.
 
4.5                      Consents of Third Parties.  None of the execution and
delivery by the Company of this Agreement and the Transaction Documents, the
Bank Consent, the consummation of the transactions contemplated hereby or
thereby, or compliance by the Company with any of the provisions hereof or
thereof will (a) conflict with, or result in the breach of, any provision of the
Certificate of Incorporation or Bylaws of the Company (or any Subsidiary), (b)
conflict with, violate, result in the breach or termination of, or constitute a
default or give rise to any right of termination or acceleration or right to
increase the obligations or otherwise modify the terms thereof under any Permit
or Order to which the Company (or any Subsidiary) is a party or any Contract to
which the Company or its Subsidiaries is bound or by which the Company or any of
its properties or assets is bound, other than such conflicts, violations,
breaches, defaults, termination or accelerations that would not reasonably be
expected to have a Material Adverse Effect, (c) constitute a violation of any
Law applicable to the Company (or any Subsidiary) or (d) result in the creation
of any Lien upon the properties or assets of the Company (or any
Subsidiary).  No consent, waiver, approval, Order, Permit or authorization of,
or declaration or filing with, or notification to, any Person or Governmental
Body is required on the part of the Company and/or its Subsidiaries in
connection with the execution and delivery of this Agreement, and/or the
Transaction Documents, or the compliance by the Company with any of the
provisions hereof or thereof.
 
4.6                      Authorization of Securities.
 
(a)           On the Closing Date, the issuance, sale, and delivery of the
Securities to be purchased pursuant to Section 1.1 will have been duly
authorized by all requisite action of the Company, and, when issued, sold,
delivered and paid for in accordance with this Agreement, the Securities will be
validly issued and outstanding, with no personal liability attaching to the
ownership thereof.
 
(b)           On the Closing Date, the issuance and delivery of the shares of
Common Stock to be delivered upon conversion of the Notes (the “Conversion
Shares”) and upon exercise of the Warrants (the “Warrant Shares”) in accordance
with the terms thereof (collectively, the Conversion Shares and the Warrants
Shares, the “Underlying Shares”) will have been duly authorized by all requisite
action of the Company and, when issued and delivered in accordance with the
terms of the Securities, the Underlying Shares will be validly issued and
outstanding, fully paid and non-assessable, with no personal liability attaching
to the ownership thereof, and not subject to preemptive or any other similar
rights of the stockholders of the Company or others.
 
4.7           Rule 144 Holding Period.  The Company agrees and confirms that the
Purchaser’s holding period for the purposes of Rule 144 relates back to October
23, 2006 in connection with the Prior Notes purchased by the Purchaser and June
29, 2007 in connection with the Follow On Notes purchased by the Purchaser.  The
Company also agrees and confirms, that in the event of a cashless exercise of
the Prior Warrants issued to the Purchaser in connection with Purchaser’s
subscription for the Prior Notes, the applicable Rule 144 holding period will
relate back to October 23, 2006, and in the event of a cashless exercise of the
Follow On Warrants issued to the Purchaser in connection with Purchaser’s
subscription for the Follow On Notes, the applicable Rule 144 holding period
will relate back to June 29, 2007.

6

--------------------------------------------------------------------------------


 
4.8                      Capitalization and Increase in Authorized Shares.
 
(a) Capitalization. Schedule 4.8 hereto sets forth in detail all outstanding
securities of the Company (including the terms, the holders and the amounts
thereof). Other than as disclosed in Schedule 4.8, (i)  there are no outstanding
securities of the Company or any of its Subsidiaries which contain any
preemptive, redemption or similar provisions, nor is any holder of securities of
the Company or any Subsidiary entitled to preemptive or similar rights arising
out of any agreement or understanding with the Company or any Subsidiary by
virtue of any of the Transaction Documents, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries; (ii) the Company does not have any stock appreciation
rights or "phantom stock" plans or agreements or any similar plan or agreement;
and (iii) there are no outstanding options, warrants, script rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities,
except as a result of the purchase and sale of the Transaction Securities, or
rights or obligations convertible into or exchangeable for, or giving any Person
any right to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings, or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock, or
secur­ities or rights convertible or exchangeable into shares of Common Stock.
 
(b) Increase in Authorized Shares.  The Company agrees to use its best efforts
to file a Form 14a Proxy Statement with the Securities and Exchange Commission
on or prior to February 15, 2008, to request shareholder approval to increase
the Company’s authorized shares of Common Stock, $0.001 par value per share to
50,000,000 shares, and to re-authorize the Company’s preferred stock, $0.001 par
value per share.


4.9                      SEC Reports; Financial Statements. The Company has
filed all reports required to be filed by it under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) or Section 15(d) of the
Exchange Act, for the one (1) year preceding the date hereof (or such shorter
period as the Company was required by law to file such material) (the foregoing
materials, including the exhibits thereto, being collectively referred to herein
as the “SEC Reports”).  As of their respective dates, the SEC Reports complied
in all material respects with the requirements of the Securities Act and the
Exchange Act and the rules and regulations of the Commission promulgated
thereunder, as applicable, and none of the SEC Reports, when filed, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. All material agreements to which the Company is a party or to which
the property or assets of the Company are subject have been filed as exhibits to
the SEC Reports to the extent required.  The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing. Such financial statements
have been prepared in accordance with generally accepted accounting principles
applied on a consistent basis during the periods involved (“GAAP”), except as
may be otherwise specified in such financial statements or the notes thereto and
except that unaudited financial statements may not contain all footnotes
required by GAAP, and fairly present in all material respects the financial
position of the Company and its consolidated subsidiaries as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments. Additionally, since the adoption of the
Sarbanes-Oxley Act of 2002 (the “New Act”) and to the extent that the Company is
subject to the New Act, the Company has complied in all material respects with
the laws, rules and regulation under the New Act.
 

7

--------------------------------------------------------------------------------



 
4.10           Material Changes. Since December 31, 2006,  other than as
disclosed in the SEC Reports, (i) there has been no event, occurrence or
development that has had or that could reasonably be expected to result in a
Material Adverse Effect, (ii) the Company has not incurred any material
liabilities (contingent or otherwise) other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice and (B) liabilities not required to be reflected in the Company's
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting or the identity of its auditors, (iv) the Company has not declared or
made payment or distribution of any dividend or distribution of cash or other
property to its holders of Common Stock or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock and (v) the
Company has not issued any equity securities to any officer, director or
Affiliate, except pursuant to existing Company stock option plans.
 
4.11           No Undisclosed Liabilities.  Other than as disclosed in the SEC
Reports, neither the Company nor its Subsidiaries has any liabilities (whether
accrued, absolute, contingent or otherwise, and whether due or to become due or
asserted or unasserted), except (a) liabilities provided for in the Financial
Statements (other than liabilities which, in accordance with GAAP, need not be
disclosed), (b) liabilities disclosed on Schedule 4.11 hereto and (c)
liabilities incurred in the ordinary course of business which do not materially
exceed historic levels.
 
4.12           Absence of Certain Developments.   In the ordinary course of
business or in the context of the Transactions contemplated in this Agreement
and the Transaction Documents:
 
(a)           there has not been any Material Adverse Change nor has any event
occurred which could result in any Material Adverse Change;
 
(b)           there has not been any declaration, setting a record date, setting
aside or authorizing the payment of, any dividend or other distribution in
respect of any shares of capital stock of the Company or its Subsidiaries or any
repurchase, redemption or other acquisition by the Company or its Subsidiaries,
of any of the outstanding shares of capital stock or other securities of, or
other ownership interest in, the Company or its Subsidiaries;
 

8

--------------------------------------------------------------------------------



 
(c)           there has not been any transfer, issue, sale or other disposition
by the Company of any shares of capital stock or other securities of the Company
or its Subsidiaries or any grant of options, warrants, calls or other rights to
purchase or otherwise acquire shares of such capital stock or such other
securities;
 
(d)           neither the Company nor its Subsidiaries has (i) awarded or paid
any bonuses to employees or representatives of the Company, (ii) entered into
any employment, deferred compensation, severance or similar agreements (nor
amended any such agreement), other than in the ordinary course of business;
 
(e)           neither the Company nor its Subsidiaries has made any loans,
advances (other than advances to officers and employees of the Company or its
Subsidiaries which advances are made in the ordinary course of business), or
capital contributions to, or investments in, any Person or paid any fees or
expenses to any Affiliate of the Company other than its Subsidiaries;
 
(f)           neither the Company nor its Subsidiaries has transferred or
granted any rights under any Contracts or licenses, used by the Company in its
business;
 
(g)           there has not been any damage, destruction or loss, whether or not
covered by insurance, with respect to the property or assets of the Company or
its Subsidiaries having a replacement cost of more than $10,000 for any single
loss or $20,000 for all such losses;
 
(h)           neither the Company nor its Subsidiaries has mortgaged, pledged or
subjected to any Lien any of its assets, or acquired any assets for a purchase
price in excess of $10,000 in the aggregate or sold, assigned, transferred,
conveyed, leased or otherwise disposed of any assets of the Company or its
Subsidiaries for a sale price in excess of $10,000 in the aggregate except for
assets acquired or sold, assigned, transferred, conveyed, leased or otherwise
disposed of in the ordinary course of business;
 
(i)           neither the Company nor its Subsidiaries has canceled or
compromised any debt or claim, or amended, canceled, terminated, relinquished,
waived or released any Contract or right, except in the ordinary course of
business consistent with past practice and which, individually or in the
aggregate, would not be material to the Company or its Subsidiaries;
 
(j)           neither the Company nor its Subsidiaries has made any binding
commitment to make any capital expenditures or capital additions or betterments
in excess of $20,000 individually or $50,000 in the aggregate;
 
(k)           neither the Company nor its Subsidiaries has incurred any debts,
obligations or liabilities, whether due or to become due, except current
liabilities incurred in the ordinary course of business, none of which current
liabilities (individually or in the aggregate) could result in a Material
Adverse Change;
 

9

--------------------------------------------------------------------------------



 
(l)            neither the Company nor its Subsidiaries has entered into any
transaction other than in the ordinary course of business except for (in the
case of the Company) this Agreement;
 
(m)          neither the Company nor its Subsidiaries has encountered any labor
difficulties or labor union organizing activities;
 
(n)           neither the Company nor its Subsidiaries has made any change in
the accounting principles, methods or practices followed by it or depreciation
or amortization policies or rates theretofore adopted;
 
(o)           neither the Company nor its Subsidiaries has disclosed to any
Person any material trade secrets except for disclosures made to Persons subject
to valid and enforceable confidentiality agreements;
 
(p)           neither the Company nor its Subsidiaries has suffered or
experienced any change in the relationship or course of dealings between the
Company and/or its Subsidiaries and any of their suppliers or customers which
supply goods or services to the Company or its Subsidiaries or purchase goods or
services from the Company and or its Subsidiaries; and
 
(q)           neither the Company nor its Subsidiaries has made any payment to,
or received any payment from, or made or received any investment in, or entered
into any transaction or series of related transactions (including without
limitation, the purchase, sale, exchange or lease of assets, property or
services, or the making of a loan or guarantee) with any Affiliate in each case,
in excess of $10,000 or its equivalent (other than any transactions between or
among the Company and its Subsidiaries) (each, an “Affiliate Transaction”).
 
4.13           Taxes.  The Company and its Subsidiaries have filed all Tax
returns (including statements of estimated Taxes owed) and reports required to
be filed within the applicable periods (subject to extensions) for such filings
and have paid all Taxes required to be paid, and has established adequate
reserves (net of estimated Tax payments already made) for the payment of all
Taxes payable in respect of the period subsequent to the last periods covered by
such returns.  No deficiencies for any Tax are currently assessed against the
Company or any Subsidiary.  There is no Tax Lien, whether imposed by any
federal, state or local taxing authority, outstanding against the assets,
properties or business of the Company or its Subsidiaries other than Liens for
Taxes which are not yet due.  Neither the Company nor its Subsidiaries has
executed any waiver of the statute of limitations on the assessment or
collection of any Tax or governmental charge.  The Company and its Subsidiaries
have properly charged, collected and paid all applicable stamp, sales, use and
other similar Taxes on or before the Closing Date.
 

10

--------------------------------------------------------------------------------



4.14           Real Property.  The Company currently has (i) leased certain
locations for office space , and (ii) owns real property, all of which leases
and real property are listed (including the terms of such leases) on Schedule
4.14.
 
4.15           Tangible Personal Property; Assets.  All material items of
personal property and assets owned or leased by the Company and its Subsidiaries
are in good operating condition, normal wear and tear excepted.
 
4.16           Intangible Property.  The Company and its Subsidiaries own, or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations, trade
secrets and rights necessary to conduct their respective businesses as now
conducted, the lack of which could reasonably be expected to have a Material
Adverse Effect.  The Company and its Subsidiaries do not have any knowledge of
any infringement by the Company or its Subsidiaries of trademarks, trade name
rights, patents, patent rights, copyrights, inventions, licenses, service names,
service marks, service mark registrations, trade secrets or other similar rights
of others, or of any such development of similar or identical trade secrets or
technical information by others and no claim, action or proceeding has been made
or brought against, or to the Company's knowledge, has been threatened against,
the Company or its Subsidiaries regarding trademarks, trade name rights,
patents, patent rights, inventions, copyrights, licenses, service names, service
marks, service mark registrations, trade secrets or other infringement, except
where such infringement, claim, action or proceeding would not reasonably be
expected to have either individually or in the aggregate a Material Adverse
Effect. None of the Company’s employees, officers, or consultants are obligated
under any contract (including licenses, covenants, or commitments of any nature)
or other agreement, or subject to any judgment, decree, or order of any court or
administrative agency, that would interfere with the use of such employee’s,
officer’s, or consultant’s commercially reasonable efforts to promote the
interests of the Company or that would conflict with the Company’s business as
conducted.  Neither the execution nor delivery of the Transaction Documents, nor
the carrying on of the Company’s business by the employees of the Company, nor
the conduct of the Company’s business, will, to the Company’s knowledge,
conflict with or result in a breach of the terms, conditions, or provisions of,
or constitute a default under, any contract, covenant, or instrument under which
any of such employees, officers or consultants are now obligated.
 
4.17           Material Contracts.
 
Other than as set forth  on Schedule 4.17, or otherwise disclosed in the
Company’s Securities and Exchange Commission filings (a) neither the Company nor
its Subsidiaries nor any of their respective properties or assets is a party to
or bound by any (i) Contract not made in the ordinary course of business, or
involving a commitment or payment by the Company or any Subsidiary in excess of
$10,000 or, in the Company’s belief, otherwise material to the business of the
Company or its Subsidiaries, (ii) Contract among members or granting a right of
first refusal or for a partnership or a joint venture or for the acquisition,
sale or lease of any assets or share capital of the Company or any other Person
or involving a sharing of profits, (iii) mortgage, pledge, conditional sales
contract, security agreement, factoring agreement or other similar Contract with
respect to any real or tangible personal property of the Company or its
Subsidiaries, (iv) loan agreement, credit agreement, promissory note, guarantee,
subordination agreement, letter of credit or any other similar type of Contract,
(v) Contract with any Governmental Body outside the ordinary course of business,
(vi) Contract with respect to the discharge, storage or removal of hazardous
materials or (vii) binding commitment or agreement to enter into any of the
foregoing.
 

11

--------------------------------------------------------------------------------



 
(b)           (i)           Each of the Contracts listed on Schedule 4.17 are
valid and enforceable against the Company or its Subsidiaries in accordance with
their terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding at law or in equity), and there
is no default under any Contract listed on Schedule 4.17 by the Company or any
of its Subsidiaries or, to the knowledge of the Company, by any other party
thereto, which is likely to have a Material Adverse Effect, and no event has
occurred that with the lapse of time or the giving of notice or both would
constitute a default by the Company thereunder which is likely to have a
Material Adverse Effect.
 
(ii)           No previous or current party to any Contract has given written
notice to the Company or any Subsidiary of, or made a claim, verbal or written,
with respect to any breach or default thereunder and the Company has no
knowledge of any notice of or claim with respect to any such breach or default
other than such notices or claims with respect to any such breaches or defaults
that would not, either individually or in the aggregate, be reasonably expected
to have a Material Adverse Effect.
 
(c)           With respect to the Contracts listed on Schedule 4.17 that were
assigned to the Company or any Subsidiary by a third party, all necessary
consents to such assignment have been obtained other than such contents which
the failure to obtain would not be reasonably expected to have a Material
Adverse Effect.
 
4.18           Employee Benefits.  Except as set forth on Schedule 4.18, neither
the Company nor any of its Subsidiaries has in effect any employment agreements,
consulting agreements, deferred compensation, pension or retirement agreements
or arrangements, bonus, incentive or profit-sharing plans or arrangements, or
labor or collective bargaining agreements, written or oral.  The Company and its
Subsidiaries are in compliance in all material respects with all applicable Laws
relating to labor, employment, fair employment practices, terms and conditions
of employment, and wages and hours.
 
4.19           Employees.
 
(a)           No key executive Employee, group of Employees nor independent
contractors of the Company or its Subsidiaries has any plans to terminate his or
her employment or relationship as an Employee or independent contractor with the
Company or its Subsidiaries.
 
(b)           To the best of the Company’s knowledge, no key executive Employee
or any other Employee of the Company or its Subsidiaries is a party to or is
otherwise bound by any agreement or arrangement (including, without limitation,
confidentiality agreements, non-competition agreements, licenses, covenants, or
commitments of any nature), or subject to any judgment, decree, or Order of any
court or Governmental Body, (i) that would conflict with such employee’s
obligation diligently to promote and further the interest of the Company or its
Subsidiaries or (ii) that would conflict with the Company’s (or its
Subsidiaries’) business as now conducted or as proposed to be conducted.
 
(c)           Schedule 4.19(c) sets forth a list of each of the key executive
Employees of the Company who have entered into an employment and/or
confidentiality agreement with the Company.
 
12

--------------------------------------------------------------------------------


4.20           Litigation.  Other than is set forth on Schedule 4.20, there is
no action, suit, inquiry, notice of violation, proceeding or investigation
pending or, to the knowledge of the Company, currently threatened against or
affecting the Company, any Subsidiary or any of their respective properties
before or by any court, arbitrator, governmental or administrative agency and/or
regulatory authority (federal, state, county, local or foreign), (collectively,
an “Action”) which (i) does and/or could adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents and/or
the Securities or to consummate the transactions contemplated hereby or thereby
or (ii) could, if there were an unfavorable decision, have or reasonably be
expected to result in, either individually or in the aggregate, a Material
Adverse Effect.  The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any Subsidiary under the Exchange Act or the Securities Act. The foregoing
includes, without limitation, actions, pending or threatened (or any basis
therefor known to the Company), involving the prior employment of any of the
Company’s employees, their use in connection with the Company’s business of any
information or techniques allegedly proprietary to any of their former
employers, or their obligations under any agreements with prior employers.  The
Company is not a party or subject to the provisions of any order, writ,
injunction, judgment, or decree of any court or government agency or
instrumentality.
 
4.21           Compliance with Laws; Permits.  Neither the Company nor any
Subsidiary (i) is in default under or in violation of (and no event has occurred
that has not been waived that, with notice or lapse of time or both, would
result in a default by the Company or any Subsidiary under), nor has the Company
or any Subsidiary received notice of a claim that it is in default under or that
it is in violation of, any indenture, mortgage, decree, lease, license, loan or
credit agreement or any other agreement or instrument to which it is a party or
by which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) is in violation of any order of any court,
arbitrator or governmental body, or (iii) is or has been in violation of any
statute, rule or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws applicable to its
business, except in the case of clauses (i), (ii) and (iii) as would not result
in a Material Adverse Effect. Neither the Company nor any of the Subsidiaries
has received any written notice of any violation of or noncompliance with, any
federal, state, local or foreign laws, ordinances, regulations and orders
(including, without limitation, those relating to environmental protection,
occupational safety and health, federal securities laws, equal employment
opportunity, consumer protection, credit reporting, “truth-in-lending”, and
warranties and trade practices) applicable to its business or to the business of
any Subsidiary, the violation of, or noncompliance with, which would have a
materially adverse effect on either the Company’s business or operations, or
that of any Subsidiary, and the Company knows of no facts or set of
circumstances which would give rise to such a notice. The execution, delivery,
and performance of the Transaction Documents and the consummation of the
transactions contemplated thereby will not result in any such violation or be in
conflict with or constitute, with or without the passage of time and giving of
notice, either a default under any such provision, instrument, judgment, order,
writ, decree or contract, or an event which results in the creation of any lien,
charge, or encumbrance upon any assets of the Company or the suspension,
revocation, impairment, forfeiture, or nonrenewal of any material permit,
license, authorization, or approval applicable to the Company, its business or
operations, or any of its assets or properties, except as would not reasonably
be expected to have a Material Adverse Effect.
 
4.22           Environmental and Safety Laws.  Neither the Company nor its
Subsidiaries are in violation of any applicable Laws relating to the environment
or occupational health and safety where the failure to so comply could have a
Material Adverse Effect and no material expenditures are or will be required in
order to comply with any such existing Laws.
 
4.23           Investment Company Act.  The Company is not, nor is it directly
or indirectly controlled by or acting on behalf of, any Person that is an
investment company within the meaning of the Investment Company Act of 1940, as
amended.
 
4.24           Financial Advisors.  Except for Laidlaw,  no agent, broker,
investment banker, finder, financial advisor or other Person is or will be
entitled to any broker’s or finder’s fee or any other commission or similar fee
from the Company, directly or indirectly, in connection with the transactions
contemplated by this Agreement or any Transaction Document and no Person is
entitled to any fee or commission or like payment from the Company in respect
thereof based in any way on agreements, arrangements or understandings made by
or on behalf of the Company.


13

--------------------------------------------------------------------------------


4.25           Condition of Properties.  All facilities, machinery, equipment,
fixtures, vehicles and other properties owned, leased or used by the Company and
its Subsidiaries are in good operating condition and repair, are reasonably fit
and usable for the purposes for which they are being used, are adequate and
sufficient for the Company and its Subsidiaries respective businesses and
conform in all material respects with all applicable Laws.
 
4.26           Pending Changes.  The Company has no knowledge of any development
which might reasonably be expected to result in a material adverse affect on the
operations or financial condition of the Company or its Subsidiaries.
 
4.27           Securities Laws.  The Company has complied in all material
respects with all applicable U.S. federal and state securities laws in
connection with (i) all offers, issuances and sales of its securities prior to
the date hereof and (ii) the offer, issuance and sale of the Securities.  All
sales and issuances of currently outstanding securities by the Company have been
to accredited investors within the meaning of Rule 501 of Regulation D under the
Securities Act.  Prior to the Closing, neither the Company nor anyone acting on
its behalf has sold, offered to sell or solicited offers to buy the Securities
or similar securities to, or solicited offers with respect thereto from, or
entered into any preliminary conversations or negotiations relating thereto
with, any Person, so as to bring the issuance and sale of the Securities under
the registration provisions of the Securities Act, and applicable state
securities laws.  Neither the Company nor any Person acting on its behalf has
offered the Securities to any Person by means of general or public solicitation
or general or public advertising, such as by newspaper or magazine
advertisements, by broadcast media, or at any seminar or meeting whose attendees
were solicited by such means.
 
4.28           Registration Rights.  Except for any rights granted under the
Transaction Documents and the Prior Registration Agreements, no Person has
demand or other rights to cause the Company to file any registration statement
under the Securities Act relating to any securities of the Company or any right
to participate in any such registration statement.
 
4.29           Disclosure; Survival.  There is no fact which has not been
disclosed to the Purchaser of which the Company has knowledge and which has had
or could reasonably be anticipated to result in a Material Adverse Change.  All
representations and warranties set forth in this Agreement or in any of the
Transaction Documents or in any writing or certificate delivered in connection
with this Agreement shall survive the execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby for a period of two
(2) years (except where expressly stated otherwise) (the “Survival Period”) and
shall not be affected by any examination made for or on behalf of the Purchaser,
the knowledge of the Purchaser, or the acceptance by the Purchaser of any
certificate or opinion.
 
4.30           No General Solicitation. Neither the Company, its Subsidiaries,
any of their affiliates nor any person acting on their behalf, has engaged in
any form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
the Notes and the Warrants.
 
4.31           Insurance.  The Company has in full force and effect fire and
casualty insurance policies, with extended coverage, sufficient in amount
(subject to reasonable deductibles) to allow it to replace any of its properties
that might be damaged or destroyed, and the Company has insurance against other
hazards, risks, and liabilities to persons and property to the extent and in the
manner customary for companies in similar businesses similarly situated.
 
4.32           Regulatory Permits. The Company and the Subsidiaries possess all
licenses, certificates, authorizations and permits issued by the appropriate
federal, state, local or foreign regulatory authorities necessary to conduct
their respective businesses, except where the failure to possess such permits
would not have or reasonably be expected to result in a Material Adverse Effect
(“Material Permits”), and believes it can obtain, without undue burden or
expense, any similar authority for the conduct of its business as planned to be
conducted, and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.
 

14

--------------------------------------------------------------------------------



4.33           Title to Property and Assets. The Company (and each Subsidiary)
owns its property and assets free and clear of all mortgages, liens, loans,
pledges, security interests, claims, equitable interests, charges, and
encumbrances, except such encumbrances and liens which arise in the ordinary
course of business and do not materially impair the Company’s (and each
Subsidiary’s) ownership or use of such property or assets and/or any such liens,
encumbrances and security interests which arose in connection with the Prior
Security Agreement. With respect to the property and assets it leases, the
Company (and each Subsidiary) is in compliance with such leases and, to its
knowledge, holds a valid leasehold interest free of any liens, claims, or
encumbrances.
 
4.34           Foreign Assets Control Legislation.  Neither the sale of the
Notes nor the Warrants by the Company hereunder nor its use of the proceeds
thereof will violate the Trading with the Enemy Act, as amended, or any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto. Without limiting the foregoing, neither the Company nor
any of its Subsidiaries (a) is a person whose property or interests in property
are blocked pursuant to Section 1 of Executive Order 13224 of September 23, 2001
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) or (b) engages in
any dealings or transactions, or be otherwise associated, with any such person.
The Company and its Subsidiaries are in compliance with the USA Patriot Act of
2001 (signed into law October 26, 2001).


4.35           Solvency.  Based on the financial condition of the Company as of
the Closing Date (after giving effect to the transactions contemplated herein
and in the other Transaction Documents), the Company’s assets do not constitute
unreasonably small capital to carry on its business for the current fiscal year
as now conducted and as proposed to be conducted including its capital needs
taking into account the particular capital requirements of the business
conducted by the Company, and projected capital requirements and capital
availability thereof.  The Company does not intend to incur debts beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts of cash to be payable on or in respect to its debt).


5.      Representations and Warranties of the Purchaser. Each Purchaser hereby
represents and warrants as of the date hereof and as of the Closing Date to the
Company, acknowledging that the Company is relying upon the accuracy and
completeness of the representations and warranties set forth herein to, among
other things, ensure that registration under Section 5 of the Securities Act is
not required in connection with the sale of the Securities hereby, as follows:
 
5.1           Organization; Authority. Such Purchaser is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with full right, corporate or limited liability
company power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations thereunder. The execution, delivery and performance by such
Purchaser of the transactions contemplated by this Agreement have been duly
authorized by all necessary corporate or similar action on the part of such
Purchaser. Each Transaction Document to which it is a party has been duly
executed by such Purchaser, and when delivered by such Purchaser in accordance
with the terms hereof, will constitute the valid and legally binding obligation
of such Purchaser, enforceable against it in accordance with its terms, except
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
and other laws of general application affecting enforcement of creditors’ rights
generally and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.
 

15

--------------------------------------------------------------------------------



 
5.2           Investment Intent. The Purchaser represents and warrants to the
Company that it is (a) an “accredited investor” as defined in Rule 501 of
Regulation D of the Securities Act; and (b) acquiring the Purchased Securities
to be purchased by it pursuant to this Agreement for investment and not with a
view to the distribution thereof.
 
5.3           Investment Purposes. (a) The Purchaser is acquiring the Securities
for investment purposes only, for its own account, and not as nominee or agent
for any other Person, and not with a view to, or for resale in connection with,
any distribution thereof within the meaning of the Securities Act, (b) it
understands and acknowledges that the Securities have not been registered under
the Securities Act or any other securities laws, (c) it is not an “affiliate”
(as defined in Rule 144 under the Securities Act) of the Company, (d) it has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of its investment, (e) it is an “accredited
investor” within the meaning of Rule 501 of Regulation D under the Securities
Act, (f) the Company has made available to it the opportunity to ask questions
and to receive answers, and to obtain information necessary to evaluate the
merits and risks of this investment, and (g) it understands, acknowledges and
agrees that the Securities have not been registered under (and that the Company
has no present intention to register the Securities under) the Securities Act or
applicable state securities laws, and may not be sold or otherwise transferred
by the Purchaser to a United States person unless the Securities have been
registered under the Securities Act and applicable U.S. state securities laws or
are sold or transferred in a transaction exempt therefrom.
 
5.4           Short Selling. The Purchaser hereby represents to the Company that
the Purchaser will not make or maintain a “short” position in the Company's
securities while any Notes or Prior Notes held by the Purchaser are outstanding.


5.5           Prior Warrants and Prior Notes.  Purchaser agrees that the
$1,250,000 in Prior Notes previously sold to Purchaser by the Company on October
23, 2006, had their Conversion Price (as defined therein) re-priced to the
Conversion Price as defined in the Follow On Warrants.  Purchaser also agrees to
waive any anti-dilution and/or reset rights that Purchaser may have pursuant to
the Prior Warrants or Follow On Warrants (as provided by Section 4 therein)
granted to Purchaser in connection with the applicable Prior Closing and Follow
On Closing, in connection with any of the Warrants granted to Purchaser herein,
and/or any other Warrants granted to any purchasers in connection with the
offering, of which this Agreement is a part.

16

--------------------------------------------------------------------------------



6.           Further Agreements of the Parties.
 
6.1           Reserved Shares.  For so long as the Securities are outstanding,
the Company shall reserve that number of shares of Common Stock issuable upon
conversion of the Notes and exercise of the Warrants, which shares shall not be
subject to any preemptive or other similar rights.
 
6.2           Access to Information.  The Purchaser and its representatives
shall be entitled, upon reasonable notice, to make such investigation of the
properties, business and operations of the Company and such examination of the
books, records and financial condition of the Company as it reasonably requests
to make extracts and copies of such books and records, upon reasonable notice
during regular business hours.  Any such investigation and examination shall be
conducted during regular business hours and under reasonable circumstances
without material interference with the Company’s normal business operations, and
the Company and its representatives shall cooperate fully therein.  No
investigation by a Purchaser or its Representatives prior to or after the date
of this Agreement shall diminish or obviate any of the representations,
warranties, covenants or agreements of the Company contained in this Agreement
or the Transaction Documents.  In order for Purchaser to have full opportunity
to make such physical, business, accounting and legal review, examination of the
affairs of the Company and investigation as may be reasonably requested, the
Company shall cause its Representatives to cooperate fully with the
Representatives of the Purchaser in connection with such review and examination.
 
6.3           Confidentiality.  Except as may be required by applicable Law or
as otherwise agreed among the parties hereto, neither the Company, the Purchaser
nor any of its Affiliates shall at any time divulge, disclose, disseminate,
announce or release any information to any Person concerning this Agreement, the
Transaction Documents, the transactions contemplated hereby or thereby, any
trade secrets or other confidential information of the Company or the Purchaser,
without first obtaining the prior written consent of the other parties hereto.
 
6.4           Other Actions.  The Company and the Purchaser agree to execute and
deliver such other documents and take such other actions as the other parties
may reasonably request for the purpose of carrying out the intent of this
Agreement and the Transaction Documents.
 
6.5           Indemnification. The Company shall indemnify and hold harmless
each Purchaser, the officers, directors, agents and employees of each of them,
each Person who controls any such Purchaser (within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act) and the officers,
directors, agents and employees of each such controlling Person, to the fullest
extent permitted by applicable law, from and against any and all losses, claims,
damages, liabilities, costs (including, without limitation, reasonable
attorneys' fees) and expenses (including the cost (including without limitation,
reasonable attorneys’ fees) and expenses relating to an Indemnified Party’s (as
defined below) actions to enforce the provisions of this Section 6.5)
(collectively, “Losses”), as incurred, to the extent arising out of or relating
to (i) any material misrepresentation or breach of any representation or
warranty made by the Company in the Transaction Documents, or (ii) any material
breach of any covenant, agreement or obligation of the Company contained in the
Transaction Documents, or (iii) any cause of action, suit or claim brought or
made against such Indemnified Party and arising out of or resulting from the
execution, delivery, performance or enforcement of the Transaction Documents
executed pursuant hereto by any of the Indemnified Parties. If the
indemnification provided for in this Section 6.5 is held by a court of competent
jurisdiction to be unavailable to an Indemnified Party with respect to any
Losses, then the Indemnifying Party (as defined below), in lieu of indemnifying
such Indemnified Party hereunder, shall contribute to the amount paid or payable
by such Indemnified Party as a result of Losses in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party on the one
hand and of the Indemnified Party on the other in connection with the actions or
omissions that resulted in such Losses as well as any other relevant equitable
considerations.  The Company shall notify the Purchaser promptly of the
institution, threat or assertion of any proceeding of which the Company is aware
in connection with the transactions contemplated by this Agreement.
 
 (b)           Conduct of Indemnification Proceedings. If any proceeding shall
be brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the other
party (the “Indemnifying Party”) in writing, and the Indemnifying Party shall
have the right to assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided,
however, that the failure of any Indemnified Party to give such notice shall not
relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Agreement, except (and only) to the extent that such failure shall have
materially and adversely prejudiced the Indemnifying Party.
 
An Indemnified Party shall have the right to employ separate counsel in any such
proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such proceeding; or (3) the named parties to any such
proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and the reasonable fees and expenses of one separate counsel for all Indemnified
Parties in any matters related on a factual basis shall be at the expense of the
Indemnifying Party). The Indemnifying Party shall not be liable for any
settlement of any such proceeding affected without its written consent, which
consent shall not be unreasonably withheld. No Indemnifying Party shall, without
the prior written consent of the Indemnified Party, effect any settlement of any
pending proceeding in respect of which any Indemnified Party is a party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such proceeding.
 

17

--------------------------------------------------------------------------------



The indemnification obligations under this Section 6.5 are in addition to any
indemnification or similar obligations under any other Transaction Document.
 
(d)           The provisions of this Section 6.5 shall survive the termination
of this Agreement for a period of three (3) years.
 
(e)           All payments to be made to Purchaser pursuant to this Section 6.5,
shall be paid no later than five (5) business days after request for payment is
sent to the Company.


6.6           Co-Investment Rights. Each Purchaser hereby shall have the pro
rata right of first refusal (which right shall be shared with the other
Purchasers, who purchase Notes in connection with the Company’s current offering
or Prior Closing) to invest (in such amounts that all of such Purchasers
(including the Prior Purchasers and other Purchasers who invest during the
offering to which this Agreement is a part) shall so elect) in any and all
future financings (“Future Financings”) of the Company for thirty-six (36)
months from the date of this Agreement on the identical terms offered to other
investors. The Company shall provide each Purchaser with (i) express prior
written notice of a Future Financing, and (ii) all required documentation
requested by the Purchaser related to any Future Financing all no later than ten
(10) business days prior to the final date of the offering period (or other
applicable investment period) for any such Future Financings.  Such
Co-Investment rights shall continue even if a Purchaser elects not to invest in
one or more Future Financing.


6.7           [Internationally removed].


6.8           Board Representation. The Company, effective on the Closing,
hereby grants Purchaser, which right shall be shared with all of the Purchasers
(including the Prior Purchasers and other Purchasers who invest during the
offering to which this Agreement is a part), the right to appoint one Director,
or if it so elects, a Board Advisory Seat (with both the Prior Purchasers and
current Purchaser electing as a group, one Director or Board Advisory Seat), and
to receive all financial and other information provided to board members and to
observe at all board meetings. The Purchaser nominee shall be immediately
included and maintained in the Company’s Director and Officer insurance
coverage. In the event Purchaser exercises its right to appoint a board member,
the Company shall nominate an additional board member so that the total number
of board members will be five (5). The Company shall provide to the Purchaser
and any then designated observer, concurrently with, and by the same method of,
transmission to the Board or any committee thereof, any notice of meeting,
agenda and other materials.


6.9           Bank Consent. The Company, prior to the Closing Date shall obtain
the express written consent and/or necessary waivers from LaSalle Bank Nation
Association (the “Bank”) and any other person, so as to approve and/or waive, as
the case may be (i) this Agreement; (ii) the Notes and Warrants; (iii) any
defaults or event of default that may have or will have occurred; and (iv) all
other such Transaction Documents as may be deemed necessary (the “Bank
Consent”).

18

--------------------------------------------------------------------------------



6.10           Fees and Expenses.  Each party shall pay the fees and expenses of
its advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement.  Notwithstanding the
foregoing sentence, the Company shall pay to The Loev Law Firm, PC, thousand
dollars ($10,000), which amount may be withheld from the Purchase Price paid
upon closing.


7.      Other Obligations of the Parties.
 
7.1           Public Announcements.  The Company hereby agrees not to, and not
to permit its Subsidiaries to, issue any press release, or otherwise make any
public statements (collectively, “Press Releases”) with respect to the
transactions contemplated hereby without the prior written consent of the
Purchaser, except as may be required by law.  Furthermore, where the Company
desires to issue any such Press Release, the parties agree to cooperate in good
faith in order to prepare such Press Release in such form and substance as is
agreeable to both parties.
 
7.2           Furnishing Information.  Each of the parties hereto will, as soon
as practicable after reasonable request therefor, furnish all the information
concerning it required for inclusion in any statement or application made by any
of them to any governmental or regulatory body in connection with the
transactions contemplated by this Agreement.
 
7.3           Transfer Restrictions.
 
(a)                      The Underlying Shares may only be disposed of in
compliance with state and federal securities laws. In connection with any
transfer of the Underlying Shares other than pursuant to an effective
registration statement, or in connection with a pledge, as contemplated in
Section 7.3(c) hereof, the Company may require the transferor thereof to provide
to the Company an opinion of counsel selected by the transferor, the form and
substance of which opinion shall be reasonably satisfactory to the Company, to
the effect that such transfer does not require registration of such transferred
Underlying Shares under the Securities Act. As a condition of transfer, any such
transferee shall agree in writing to be bound by the terms of this Agreement and
shall have the rights of a Purchaser under this Agreement and the Registration
Rights Agreement.
 
(b)                      The Purchaser agrees to the imprinting, so long as is
required by Section 7.3(b), of a legend on any of the Underlying Shares in the
following form:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.
 

19

--------------------------------------------------------------------------------



 
(c)                      Certificates evidencing the Underlying Shares shall not
contain any legend (including the legend set forth in Section 7.3(b)) (i)
subsequent to the date the Commission declares effective a registration
statement covering the resale of the Underlying Shares, (ii) following any sale
of the Underlying Shares pursuant to Rule 144, or (iii) if such Underlying
Shares are eligible for sale under Rule 144(k).  The Company agrees that at such
time as such legend is no longer required under and pursuant to this
Section 7.3(c), it will, no later than two (2) Trading Days following the
delivery by a Purchaser to the Company or the Company’s transfer agent of a Note
for conversion, a Warrant for exercise, a restricted stock certificate or a lost
securities affidavit, if any, of such securities are lost, as the case may be,
deliver to such Purchaser a certificate representing Underlying Shares that is
free from all restrictive and other legends  (the “Deadline”). The Company may
not make any notation on its records or give instructions to any transfer agent
of the Company that enlarge the restrictions on transfer set forth in this
Section.
 
7.4           Underlying Share Delivery Damages. In the event that a
non-legended certificate for Underlying Shares is not received by a Purchaser by
the Deadline, as partial compensation to the Purchaser for such loss as a result
of such delivery delay, the Company shall pay (as liquidated damages and not a
penalty) to the Purchaser for late issuance of the Underlying Shares an amount
of $100 per business day after the Deadline for each $10,000 of principal amount
of the Note being converted, and/or or $10,000 of market value (based upon the
then stock price of the Company) of Underlying Shares of the Warrant being
exercised for, as the case may be, which are not timely delivered.  The
penalties in this Section 7.4 are in addition to and shall not limit any other
penalty provisions in the Transaction Documents and shall not limit the
Purchaser’s right to collect other damages and/or remedies.


7.5           Integration. The Company shall not sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of any of the Securities in a manner that would require the registration under
the Securities Act of the sale of the Securities to the Purchaser or that would
be integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any Trading Market.  The Purchaser and the Company agree that
the current Registration Statement which has been filed with the SEC will be
withdrawn and refiled.
 
7.6           Use of Proceeds. The Company covenants and agrees that the net
proceeds that it receives from the sale of the Notes shall be used as follows:
$200,000 to pay LaSalle and $400,000 for working capital.
 
7.7           Form D and Blue Sky. The Company shall file a Form D with respect
to the Securities as required under Regulation D under the Securities Act and,
upon written request, provide a copy thereof to each Purchaser promptly after
such filing. The Company shall, on or before the Closing, take such action as
the Company shall reasonably determine is necessary in order to obtain an
exemption for or to qualify any Securities for sale to the Purchaser pursuant to
this Agreement under applicable securities or “Blue Sky” laws of the states of
the United States, and shall provide evidence of any such action so taken to the
Purchaser on or prior to the Closing. The Company shall make all filings and
reports relating to the offer and sale of the Securities required under
applicable securities or “Blue Sky” laws of the states of the United States
following the Closing.
 

20

--------------------------------------------------------------------------------



 
7.8           Reservation of Common Stock.  As of the date hereof, the Company
has reserved and the Company shall continue to reserve and keep available at all
times, free of preemptive rights, a sufficient number of shares of Common Stock
for the purpose of enabling the Company to issue the Conversion Shares and the
Warrant Shares.
 
7.9           Securities Laws Disclosure. The Company shall, by the end of
business on the fourth (4th) Business Day following the Closing, use its best
efforts to issue a press release or file a Current Report on Form 8-K,
disclosing the transactions contemplated hereby and make such other filings and
notices in the manner and time required by the Commission.
 
8.      Conditions to Closing.
 
8.1           Conditions of Obligations of the Purchaser.  The obligation of the
Purchaser to purchase and pay for the Securities is subject to the fulfillment
prior to or on the Closing Date of the following conditions, any of which may be
waived in whole or in part by the Purchaser:
 
(a)           Representations, Warranties and Covenants.  The representations
and warranties of the Company under this Agreement shall be deemed to have been
made again on the Closing Date (other than those representations and warranties
made expressly as of a date prior to the Closing Date) and shall then be true
and correct.  The Company shall represent to the Purchaser that all of the
information contained herein does not contain any untrue statement of a material
fact, or contain any omission of a material fact relating to such information
that is necessary in order to make the information, in light of the
circumstances under which the information is provided, not misleading.
 
(b)           Compliance with Agreement.  The Company shall have performed and
complied with all covenants, agreements and conditions required by this
Agreement to be performed or complied with by the Company on or before the
Closing Date.
 
(c)           Approvals.  The Company shall have obtained any and all consents,
waivers, approvals or authorizations, with or by any Governmental Body or any
other Person required for the valid execution of this Agreement and the
transactions contemplated hereby.
 
(d)           No Injunction.  No Governmental Body or any other Person shall
have issued an Order which shall then be in effect restraining or prohibiting
the completion of the transactions contemplated hereby, nor shall any such Order
be threatened or pending.
 
21

--------------------------------------------------------------------------------


(e)           No Material Adverse Change.  Since March 31, 2007, there shall not
have been a Material Adverse Change.
 
(f)           Certificate of Officer.  The Company shall have delivered to the
Purchaser a certificate dated the Closing Date, executed by its Chief Executive
Officer and Chief Financial Officer, certifying the satisfaction of the
conditions specified in paragraphs (a), (b), (c), (d) and (e) of this Section
8.1.
 
(g)           Opinion of the Company’s Counsel.  The Purchaser shall have
received from Company counsel, in a form satisfactory to the Purchaser and its
counsel, an opinion dated the Closing Date.
 
(h)           Certificate of Incorporation and By-Laws.  The Certificate of
Incorporation, as amended, and the By-Laws, shall be in full force and effect as
of the Closing under the laws of the State of Nevada and shall not have been
further amended or modified.  A certified copy of the Certificate of
Incorporation, as so amended, shall have been delivered to counsel for the
Purchaser.
 
(i)                      Closing Documents Provided By Company.  The Purchaser
(or such other person as referred to herein) shall have received the following:
 
(i)                   a Note in favor of each Purchaser, duly executed by the
Company, entitling the Purchaser to payment in the amount as stated in Schedule
1.1 herein;
 
(ii)                  Warrants in the name of the Purchaser, duly executed by
the Company, entitling the Purchaser to purchase such amount of Warrant Shares
as stated in Schedule 1.1 herein;
 
(iii)                 the Registration Rights Agreement duly executed by the
Company;
 
(iv)                 the Security Agreement duly executed by the Company and all
documents necessary to perfect the security interest of the Purchaser;
 
(v)                  this Agreement duly executed by the Company;
 
(vi)                  Secretary’s Certificate in a form reasonably acceptable to
Purchaser, with the Officer’s Certificate and good standing certificates of the
Company and each Subsidiary as of a recent date;
 
(vii)                 Legal Opinion;


(viii)                Copy of the Bank Consent for the Company to enter into
this new debt and all necessary waivers of Bank covenants prohibiting such
action;


(ix)                   Copies of all Uniform Commercial Code Financing
Statements filed in the State of Nevada, California, Illinois, New Jersey and
New York in connection with the Security Agreement; and


(ix)                   such other documents as the Purchaser and/or its legal
counsel may request and/or deem necessary (including, but not limited to, a Good
Standing Certificate of recent date from the Secretary of State of the State of
Nevada).


22

--------------------------------------------------------------------------------


8.2           Conditions of Company’s Obligations.  The Company’s obligation to
issue and sell the Securities to the Purchaser on the Closing Date is subject to
the fulfillment prior to or on the Closing Date of the following conditions, any
of which may be waived in whole or in part by the Company:


(a)           Representations and Warranties.  The representations and
warranties of the Purchaser under this Agreement shall be deemed to have been
made again on the Closing Date and shall then be true and correct in all
material respects.
 
(b)           Compliance with Agreement.  The Purchaser shall have performed and
complied with all agreements and conditions required by this Agreement to be
performed or complied with by such Purchaser on or before the Closing.
 
(c)           Approvals.  The Purchaser shall have obtained any and all
consents, waivers, approvals, Permits or authorizations, with or by any
Governmental Body or any other Person required for the valid execution of this
Agreement and the transactions contemplated hereby including, but not limited to
the approval by.
 
(d)           Payment of Purchase Price.  The Purchaser shall have delivered to
the Company the Purchase Price specified in Section 2.1 hereof.
 
(e)           No Injunction.  No Governmental Body or any other Person shall
have issued an Order which shall then be in effect restraining or prohibiting
the completion of the transactions contemplated hereby, nor shall any such Order
be threatened or pending.
 
(f)            Closing Documents Provided By Purchaser.  The Company shall have
received the following:
 
(i) this Agreement duly executed by the Purchaser;
 
(ii) the Registration Rights Agreement duly executed by the Purchaser; and
 
(iii) the Security Agreement executed by the Purchaser.


8.3           Post Closing Obligations. Following the Closing Date:


                 (i)  the Company shall file all necessary documents in
accordance with their obligations under the Security Agreement;


                 (ii) Company’s Counsel shall file all post closing Form D
Filings and Blue Sky filings in the necessary jurisdictions.


23

--------------------------------------------------------------------------------


9.      Miscellaneous.
 
9.1           Certain Definitions.
 
 
“Action” shall have the meaning ascribed to such term in Section 4.20.
 
“Affiliate” of any Person means any Person that directly or indirectly controls,
or is under control with, or is controlled by, such Person.  As used in this
definition, “control” (including with its correlative meanings, “controlled by”
and “under  control with”) shall mean the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of a
Person (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise).


 
“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday or a day on which banking institutions in the State of
New York are authorized or required by law or other governmental action to
close.
 
 
“Closing” means the closing of the purchase and sale of the Notes and the
Warrants pursuant to Section 3.1 on December 21, 2007, or such other date as
mutually agreed to by the parties.
 
 
“Closing Date” means the date of the Closing.
 
“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.
 
 
“Commission” means the Securities and Exchange Commission.
 
“Common Stock” means the shares of common stock, par value $0.001 per share, of
the Company.
 
24

--------------------------------------------------------------------------------


 
“Company Counsel” means David M. Loev, Esq.
 
“Contract” means any contract, agreement, indenture, note, bond, loan,
instrument, lease, conditional sales contract, mortgage, license, franchise,
insurance policy, commitment or other arrangement or agreement, whether written
or oral.
 
 
“Conversion Shares” means all shares of Common Stock issuable upon conversion of
the Notes.
 
“Employee” means any current employee, office consultant, agent, officer or
director of the Company.
 
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Exhibits” shall mean the following exhibits attached hereto and made a part of
this Agreement:


Exhibit A– Registration Rights Agreement
Exhibit B– Form of Warrants
Exhibit C– Form of Note
Exhibit D– Security Agreement


“Governmental Body” means any government or governmental or regulatory body
thereof, or political subdivision thereof, whether federal, state, local or
foreign, or any agency, instrumentality or authority thereof, or any court or
arbitrator (public or private).


“Law” means any federal, state, local or foreign law, statute, code, ordinance,
rule, regulation or other requirement or guideline.
 
“Legal Proceeding” means any judicial, administrative or arbitral actions,
suits, proceedings (public or private), claims or governmental proceedings.
 
“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind, including, without limitation, any conditional sale or other
title retention agreement, any lease in the nature thereof and the filing of or
agreement to give any financing statement under the Uniform Commercial Code (or
similar laws) of any jurisdiction and including any lien or charge arising by
statute or other law.
 
“Material Adverse Change” means any material adverse change in the business,
assets, liabilities, prospects, properties, results of operations or condition
(financial or otherwise) of the Company and its Subsidiaries, taken as a whole.
 
25

--------------------------------------------------------------------------------


“Material Adverse Effect” means any event, circumstance, condition, fact,
effect, or other matter which has had or could reasonably be expected to have a
material adverse effect (i) on the business, assets, liabilities, prospects,
properties, results of operations or condition (financial or otherwise) of the
Company and its Subsidiaries taken as a whole or (ii) on the ability of the
Company or its Subsidiaries to perform on a timely basis any material obligation
under this Agreement or to consummate the transactions contemplated hereby.
 
“Notes” shall have the meaning ascribed to such term in Section 1.1.
 
“Order” means any order, injunction, judgment, decree, ruling, writ, assessment
or arbitration award.
 
“Permits” means any approvals, authorizations, consents, licenses, permits or
certificates by or of any Governmental Body.
 
“Person” means any individual, corporation, partnership, firm, joint venture,
association, joint-stock company, trust, unincorporated organization,
Governmental Body or other entity.
 
 
“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering, among other items,
the resale by the Purchaser of the Underlying Shares.
 
 
“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date of this Agreement, among the Company and the Purchaser, in the
form of Exhibit A hereto.
 
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
 
“SEC Reports” shall have the meaning ascribed to such term in Section 4.9.
 
“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations of the Securities and Exchange
Commission thereunder, all as the same shall be in effect at the time.
 
 
“Subsidiary” shall have the meaning ascribed to such term in Section 4.4.
 
26

--------------------------------------------------------------------------------


“Taxes” means any federal, state, local or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental (including taxes under Section 59A of the Code),
customs duties, share capital, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value-added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, including any interest, penalty,
or addition thereto, whether disputed or not.
 
“Trading Day” means (a) a day on which the Common Stock is traded on a Trading
Market, or (b) if the Common Stock is not quoted on a Trading Market, a day on
which the Common Stock is quoted in the over-the-counter market as reported by
the National Quotation Bureau Incorporated (or any similar organization or
agency succeeding to its functions of reporting price); provided, that in the
event that the Common Stock is not listed or quoted as set forth in (a), and
(b) hereof, then Trading Day shall mean a Business Day.
 
 “Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the OTC Bulletin
Board, the American Stock Exchange, the New York Stock Exchange, the Nasdaq
National Market or the Nasdaq SmallCap Market.
 
 
“Warrant Shares” means all shares of Common Stock issuable upon exercise of the
Warrants.
 
 
“Warrants” shall have the meaning ascribed to such term in Section 1.1.
 
9.2           Further Assurances.  The Company and the Purchaser agree to
execute and deliver such other documents or agreements as may be necessary or
desirable for the implementation of this Agreement and the consummation of the
transactions contemplated hereby.
 
9.3           Entire Agreement; Amendments and Waivers.  This Agreement
(including the Schedules and Exhibits hereto) represents the entire
understanding and agreement among the parties hereto with respect to the subject
matter hereof and can be amended, supplemented or changed, and any provision
hereof can be waived, only by written instrument making specific reference to
this Agreement signed by the parties hereto.  No action taken pursuant to this
Agreement, including without limitation, any investigation by or on behalf of
any party, shall be deemed to constitute a waiver by the party taking such
action of compliance with any representation, warranty, covenant or agreement
contained herein.  The waiver by any party hereto of a breach of any provision
of this Agreement shall not operate or be construed as a further or continuing
waiver of such breach or as a waiver of any other or subsequent breach.  No
failure on the part of any party to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.  All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law.
 
9.4           Construction.  The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.
 
9.5           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Purchaser. Any Purchaser, however, may
assign any or all of its Securities and/or rights under any of the Transaction
Documents to any Person, provided such transferee agrees in writing to be bound,
with respect to the transferred Securities and otherwise, by the provisions
hereof that apply to the “Purchaser.”
 
27

--------------------------------------------------------------------------------


9.6           No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
 
9.7           Governing Law.  This Agreement shall be governed by and construed
exclusively in accordance with the internal laws of the State of New York
without regard to the conflicts of laws principles thereof. The parties hereto
hereby irrevocably agree that any suit or proceeding arising directly and/or
indirectly pursuant to or under this Agreement, shall be brought solely in a
federal or state court located in the City, County and State of New York. By its
execution hereof, the parties hereby covenant and irrevocably submit to the
in personam jurisdiction of the federal and state courts located in the City,
County and State of New York and agree that any process in any such action may
be served upon any of them personally, or by certified mail or registered mail
upon them or their agent, return receipt requested, with the same full force and
effect as if personally served upon them in New York City. The parties hereto
waive any claim that any such jurisdiction is not a convenient forum for any
such suit or proceeding and any defense or lack of inpersonam jurisdiction with
respect thereto. In the event of any such action or proceeding, the party
prevailing therein shall be entitled to payment from the other party hereto of
all of its reasonable legal fees and expenses.
 
9.8           Headings; Interpretive Matters.  The section headings of this
Agreement are for reference purposes only and are to be given no effect in the
construction or interpretation of this Agreement.  No provision of this
Agreement will be interpreted in favor of, or against, any of the parties hereto
by reason of the extent to which any such party or its counsel participated in
the drafting thereof or by reason of the extent to which any such provision is
inconsistent with any prior draft hereof or thereof.
 
9.9           Confidentiality.  Each party hereto covenants and agrees to treat
any non-public information provided to it by the Company concerning the business
and finances of the Company (“Corporate Information”) as confidential and agrees
further that it will not use, exploit, reproduce, disclose or provide Corporate
Information to any third-party (other than any agents of the parties who are
bound by substantially similar obligations of confidentiality) on its own behalf
or otherwise, except with the consent of the Company or as required by law,
legal process or any federal or state regulatory body having jurisdiction over
such party.  The provisions of this Section 9.9 shall not apply to any
information which:
 
(a)           was within the public domain prior to the time of disclosure of
Corporate Information to the receiving party or which comes into the public
domain other than as a result of a breach by the party of this Section 9.9;
 
(b)           was rightfully acquired by the receiving party from a third party
without, to the knowledge of the receiving party, any restriction or any
obligation of confidentiality; or
 
(c)           was independently developed by the receiving party without any use
or reference to the Corporate Information.
 
The provisions of this Section 9.9 shall survive the termination of this
Agreement, either in whole or as to any party, for a period of two (2) years.
 

28

--------------------------------------------------------------------------------



9.10           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on (a) the next Business Day, if sent by
U.S. nationally recognized overnight courier service, or (b) upon actual receipt
by the party to whom such notice is required to be given. The address for such
notices and communications to the Company shall be as set forth below and for
each Purchaser shall be as set forth on the signature pages attached hereto.
 
 
If to the Company:



 
XA, Inc.

875 North Michigan Avenue, Suite 2626,
Chicago, IL 60611
Attention:  Joseph Wagner, President
Telephone:  312-397-9100


 
With a copy to:



David M. Loev
The Loev Law Firm, PC
6300 West Loop South, Suite 280
Bellaire, Texas 77401
Telephone: 713-524-4110


 
If to the Purchaser:



______________________
______________________
______________________
______________________
______________________


 
With a copy to:



 
______________________

______________________
______________________
______________________
______________________
______________________


29

--------------------------------------------------------------------------------


All notices are effective upon receipt or upon refusal if properly delivered.


9.11           Severability. If any provision of this Agreement is invalid or
unenforceable, the balance of this Agreement shall remain in effect.


9.12           Binding Effect; Assignment. This Agreement shall be binding upon
and insure to the benefit of the parties and their respective successors and
permitted assigns.  No assignment of this Agreement or of any rights or
obligations hereunder may be made by the Company or the Purchaser (by operation
of law or otherwise) without the prior written consent of the other parties
hereto and any attempted assignment without the required consents shall be void.


9.13           Counterparts.  This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.
 
9.14           Incorporation by Reference; Breach of Security Agreement. Any
default and/or breach of the Security Agreement shall be considered a breach
and/or default of this Agreement.  All covenants, agreements and obligations of
the Company in the Security Agreement shall be expressly incorporated by
reference herein as if made directly herein and shall survive termination of
this Agreement.




[The rest of this page has been intentionally left blank]
 


 

30

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed or have caused this
Agreement to be executed by their respective officers thereunto duly authorized,
as of the date first written above.
 


XA, INC.






By:          /s/ Joseph
Wagner                                                       
Joseph Wagner
Chief Executive Officer






31

--------------------------------------------------------------------------------



PURCHASER’S SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT




Vision Opportunity Master Fund, Ltd.


By:          /s/ Adam
Benowitz                                                   
Name: Adam Benowitz
Title: Director




Address: 20 W. 55th St, 5th Fl. New York, NY 10019




Facsimile Number: 212-867-1416


$200,000









32

--------------------------------------------------------------------------------



Schedule 1.1


Purchaser




NAME AND ADDRESS
OF EACH PURCHASER
PRINCIPAL NOTE
AMOUNT PURCHASED
 
Vision Opportunity
Master Fund, Ltd.
$200,000
 




33

--------------------------------------------------------------------------------


